Citation Nr: 0108319	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
nonspecific dermatitis of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
nonspecific dermatitis of the right foot, evaluated as 
noncompensably disabling from September 16, 1998.  
Thereafter, the veteran moved to Nebraska, and her claim was 
forwarded to the Board from the Lincoln, Nebraska RO.  In 
March 2000, the rating for nonspecific dermatitis of the 
right foot was increased to 10 percent disabling from 
September 16, 1998.  


REMAND

Preliminary review of the record reflects that the veteran 
testified at a personal hearing before a hearing officer at 
the RO in March 2000.  The hearing was referenced by the RO 
in the March 2000 supplemental statement of the case.  No 
transcript of this hearing is included in the claims file.  

Accordingly, this case is REMANDED for the following:

The RO should include a transcript of the 
March 2, 2000 hearing in the claims 
folder.  If this transcript is 
unavailable, the RO should schedule a 
second hearing on the issue certified for 
appeal, unless otherwise indicated, and 
the hearing officer should issue a new 
decision and supplemental statement of 
the case based on this hearing.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




